﻿It is a great honour for me to speak in this Assembly on behalf of my country, the Republic of Guinea-Bissau,
Sir, the delegation of Guinea-Bissau, which is familiar with your many qualities and talents, takes special pleasure in congratulating you on your unanimous election to the presidency of the forty-second session of the United Nations General Assembly. This is particularly the case because your country, the German Democratic Republic, with which Guinea-Bissau enjoys relations of friendship and co-operation, has always made a positive contribution to the strengthening and consolidation of the role of the Organization, You may rest assured, therefore, that our delegation will not spare its efforts to co-operate with you. I should also like to extend to your predecessor, Mr. Choudhury, the Foreign Minister of Bangladesh, my country's gratitude for his distinguished services to the international community during his term of office.
On behalf of the Government of Guinea-Bissau, I should also like to pay a tribute to Mr. Perez de Cuellar and to express to him our gratitude for his vigorous and tireless work at the head of the Organization. Since his election six years ago the Secretary-General has accustomed us to concrete, courageous and intelligent deeds. Our delegation would like to extend to him once again its support in the restructuring of the Secretariat with a view to strengthening the Organization's ability better to respond to the problems facing it.
In this connection, I welcome the appointment of Ambassador Reed as Under-Secretary-General for Political and General Assembly Affairs, and I should like to express to him once again my feelings of friendship and to extend to him my warm wishes for success.
The agreement in principle with regard to the elimination of intermediate-range missiles reached by the United States of America and the Union of Soviet Socialist Republics, as well as the announcement of an autumn summit meeting, have raised fresh hopes within the international community.
All of us regard this as the fruit of an earnest desire on the part of the super-Powers to pursue their negotiations successfully and to find grounds therein to encourage them to continue their efforts to arrive at a better understanding and enable them, sooner rather than later, to engage in additional, concrete, complementary and necessary actions to achieve general and complete disarmament. Indeed, disarmament remains the paramount objective, an absolute imperative towards which all States, large, medium-sized or small, must strive with conviction and determination. The International Conference on the Relationship between Disarmament and Development, which concluded its work here only a few weeks ago, highlighted the advantages of more rational utilization of the planet's resources. Indeed, while it is true that every State has the right to take the measures needed to ensure its own defence, nothing can justify over-armament, the cost of which is matched only by its absurdity.
 
In a world in which the interdependence of peoples is a tangible reality and we all feel both its good and its ill effects, it would be wrong, even harmful, for any country, large or small, to disregard the existence and conditions of life of other peoples, because security is a collective concept which embraces both individual and collective responsibilities.
Most of the problems facing mankind stem from existing disparities, the injustice that still prevails in the world, the intolerance regarding certain cultures and religious beliefs and the failure to respect individual and collective freedoms in many countries.
Today we can only watch helplessly the decline in moral values, which are, however, the very basis of all human society. The use of drugs by a growing number of young people is one of the most tragic aspects of this. My country welcomes the results of the International Conference on Drug Abuse and Illicit Trafficking, held recently in Vienna, and is determined to play its part in the great international offensive against that scourge.
Many countries are now facing such difficulties that their peoples have to struggle furiously simply to survive. The adoption by the Governments concerned of sometimes draconian measures to contain and control the situation has not yet yielded the desired improvements. The world economy continues to be characterized by an unprecedented structural crisis, with rare exceptions, growth has remained slow in developing countries, where the volume of exports remains limited if indeed it has not fallen dramatically.
Thus, in Africa, a continent assailed by drought and prey to other natural calamities as unforeseeable as they are disastrous, tremendous efforts have been made to improve the standard of living of the peoples. Important reforms have been undertaken in most African States, including Guinea-Bissau, where vast restructuring has been completed with a view to stabilizing the macro-economic environment. A programme of structural adjustment is under way which embraces, among other things, trade reforms to balance incentives in favour of exports, the adoption of a more realistic rate of exchange and appropriate measures to reduce the budget deficit.
But all these reforms, the success of which requires additional sacrifices on the part of our peoples  may be in vain if the international economic situation does not change. The developing countries are now facing the progressive decline in the prices of commodities and the rise of protectionism. This situation has caused them considerable losses and seriously jeopardizes their development efforts. If international trade prospects do not improve, stagnation, if not actual economic decline, is liable to ensue in those countries. We must therefore prevent the multilateral trade system from continuing to decline. But existing imbalances can be eliminated only if current financial flows are reversed to take into account the real ability of developing countries to face the difficult problem of indebtedness.
The seventh session of the United Nations Conference on Trade and Development (UNCTAD) enabled the international community to make progress on a number of the items that we have mentioned. The final Act of that Conference, which was adopted by consensus, takes into account both the complexity of the debt crisis and the need for the reforms undertaken by debtor countries to be accompanied by an additional input of financial resources on liberal terms. The proposals made by the African Governors at the annual assembly of the International Monetary Fund and the World Bank, which concluded its work last week in Washington, stem from the same analysis and are designed to meet the same concerns.
As economic theory and the facts show, merely balancing the books does not necessarily mean progress in terms of development. The social and cultural aspect of development must be at the very centre of our concerns, dominate our analyses and underlie the adoption of appropriate measures to promote the progress of our peoples. The interdependence of various world problems from the economic and political standpoint make it incumbent upon us to avoid confrontation and seek harmony through dialogue and common endeavour.
Our delegation shares the concern expressed by the Secretary-General in his masterly report and endorses his conclusions as to the grave risks inherent in the current conflicts.
All the countries represented recognize that there has been no substantial progress towards solving many of the problems affecting the international community. Indeed, in spite of declarations of intent and the many protestations of good faith, the international situation remains precarious and millions of human beings throughout the world continue to be victims of the horrors of war and repression.
In southern Africa, the apartheid regime persists in its policy of domination and racial discrimination, in spite of universal condemnation. The majority of the South African people remain victims of an abominable political system and are exiles in their own country, where the right to exist and live in full dignity is denied them. The racist regime of South Africa has become a master of the art of evasiveness and provocation and is stepping up its delaying tactics and acts of intimidation against its neighbours to delay the independence of Namibia. It has resorted to a whole range of subterfuges and promulgated a series of repressive laws with the cynical idea of breaking the ranks of the South African militants and weakening their liberation movement. The South African people who continue to languish in the apartheid gaols expect practical action from the international community that will bring about the necessary changes more rapidly. They demand the immediate and unconditional release of all political prisoners, and in particular Nelson Mandela.
There are countries among us that have the necessary political power, the essential economic and cultural influence and the clear historical moral obligation to play without further delay the role incumbent upon them to achieve the desired end. My country urges them to do this and follows with interest the positive developments under way in some of those countries.
Apartheid must be combated by all. On this question more than on any other, the international community must unite, organize and take action to wipe that odious system from the face of the earth.
The southern African liberation movements must be supported and encouraged in their legitimate struggle, as must the front-line countries, Angola and Mozambique in particular, which are the victims of continuous acts of aggression and destabilization by South Africa. The African National Congress (ANC) has demonstrated to those that might still have doubts its maturity and political intentions and that it is led by responsible people who are aware of and anxious to preserve the equality in law of all South Africans without distinction. The independence of Namibia can be brought about within the desired time-frame only if the necessary pressures are exerted on South Africa and it' all Member States give the South West Africa People's Organization (SWAPO) the constant, resolute support merited by the justice of its cause.
Guinea-Bissau, faithful to its recent past and to the principles of freedom and democracy, will continue to support actively and in solidarity the struggle of the peoples of southern Africa for their right to dignity. Still in Africa, but closer to Guinea-Bissau, there is the question of Western Sahara and the conflict between Chad and Libya. The persistence of these two crisis situations is a cause of concern to all Africans, who for many years now have spared no effort to bring about peaceful solutions on the basis of the principles in the charter of the Organization of African Unity (OAU), the United Nations Charter and other relevant international juridical instruments.
Guinea-Bissau, which has always made dialogue one of the instruments of its foreign policy, will continue to support the efforts of the OAU to bring about a settlement of the conflict between Chad and Libya, two countries which we regard as brothers and friends. As In the past, we shall fully support the joint initiatives of the Secretary-General and the current Chairman of the OAU to organize as soon as possible, on the basis of the relevant resolutions of the two Organizations, a referendum on self-determination in Western Sahara.
For many years now, we have deplored the persistence of the conflict in the Middle East, the consequences of which are not any longer confined to that region. We therefore believe that the convening of an International conference on the Middle East is necessary and could help to promote the establishment of peace and justice in the area. However, if it is to succeed, that conference must take into account the Interests of all the parties concerned, and in particular, the participation on an equal footing of the Palestine Liberation Organization (PLO), the sole, authentic representative of the Palestinian people.
The Middle East conflict has assumed such proportions that it has now engulfed Lebanon, whose very existence Is now threatened. On behalf of my country, I reiterate our support for the Lebanese people in its struggle to defend its Independence, national sovereignty, territorial Integrity and cultural and religious heritage. In spite of the persistent efforts of the international community, the conflict between Iran and Iraq continues to worsen. Several leading personalities, Governments and international organizations, including the organization of the Islamic Conference, have tried in vain to use their good offices to help bring to an end that fratricidal war, which is becoming increasingly internationalised. The Persian Gulf has become a veritable powder keg where any mistake could lead to a conflagration with, to say the least, unforeseeable consequences. Understanding of this fact by the members of the Security Council led to the unanimous adoption of resolution 598 (1987), which constitutes an important step towards a negotiated solution to the conflict. 
On behalf of United-Bissau and in a brotherly spirit, I reiterate our appeal to Iran and Iraq to co-operate fully in this endeavour. With regard to Central America, we are encouraged by the positive development of the situation, particularly through the signing of the Guatemala agreement between the Heads of State of the region. This new and important achievement, while confirming the virtues of dialogue inherent in the peoples of Latin America, clearly demonstrates their determination and ability to resolve their problems for themselves. So we must encourage them to persevere in total independence in the wise direction that they have taken, which is in keeping with their aspirations.
The right to self-determination is a hallowed principle of our Organization.
That is why I invoke it to defend the right of the people of East Timor to live in freedom and in the way it wishes. For more than a decade now it has been denied that right, in the tragic circumstances with which we are all familiar, East Timor cannot and must not be an exception to the cardinal principles laid down in the Charter. The United Nations and, in particular, Portugal, the legal Administering Authority, can and must discharge their responsibilities so as to bring that Territory, in the conditions provided for in the relevant United Nations resolutions, to the full exercise of its right to self-determination and independence.
Similarly, we wish to see the Korean people realize by means of constructive dialogue and in full independence its aspiration to reunification of its country. We hope that the two parties concerned will show the political will necessary to achieve this and we encourage them to continue their efforts.
In Kampuchea and Afghanistan, the initiatives taken so far have not yet yielded the desired results. We hope that the efforts of the Secretary-General will be met with a sincere desire on the part of the countries of the region to solve their disputes by negotiation. My country will continue to support the efforts of the international community to bring about a solution that takes account of the principles of the Charter and respect the non-aligned status of the two countries and their sovereign right freely to choose their political system and their course of social and economic development.
Similarly, we support the efforts of the international community to preserve the independence, national sovereignty, territorial integrity and non-aligned status of Cyprus, where the two communities must be able to live in peace and harmony.
The rapid survey that I have just undertaken, although it has taken in many parts of the world, is not exhaustive and the list of questions that I have mentioned is far from complete. Nevertheless, I shall bring my statement to an end.
The international political situation remains precarious because little progress has been made towards achieving respect for the right of peoples to live in freedom, with full enjoyment of their civil and political rights. This is particularly true in Namibia and South Africa, where the inhuman apartheid regime persists. 
In spite of the efforts of the international community and the good offices of the Secretary-General, serious conflicts continue to threaten international peace and security. The war between Iran and Iraq is assuming ever more alarming proportions. In the Middle East the peoples concerns have not yet seen their hopes fulfilled and the prospects of peace are still remote. The questions of Western Sahara, Kampuchea, Afghanistan and Cyprus, among others, remain items on our agenda, no solutions having been found.
The world economic situation remains critical and the debt crisis is threatening the development of many countries, particularly in Africa and Latin America.
Tensions, conflicts, terrorism, the economic crisis, the moral and political crisis and indebtedness are among the major obstacles to the establishment of world peace and the major challenges facing the international community. Solution of the grave problems facing humanity is in many cases difficult. Many attempts are made to achieve settlement but they are constantly frustrated by misunderstanding and intransigence. As we have said, dialogue and trust among nations must be restored if today we want to succeed where confrontation and distrust caused us to fail yesterday. The peoples of the world are entitled to hope that their dreams will come true and it is the duty of the Governments that we represent here to act to that end.
My country, Guinea-Bissau, on the oasis of the fundamental principles which have always guided its non-aligned policy of friendship and co-operation with all States, will do everything in its power to make a positive contribution to the efforts of the international community to restore a climate of peace to the world and to strengthen international co-operation, in the real interests of our respective peoples. Our confidence in a better future remains, none the less, unshakeable, for we continue to believe in the genius of man, a genius which has made it possible to bring about the fantastic progress of the world today and the conquest of new domains. We continue to believe, therefore, in the genius of man and in his capacity to overcome all obstacles facing him, provided the will exists. I believe
and I trust that we shall succeed in mustering that will, which is still lacking.
